Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 11-2214

                               JOHN WHITNEY,

                        Petitioner, Appellant,

                                      v.

                               LUIS SPENCER,

                         Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                                   Before

                         Lynch, Chief Judge,
                 Lipez and Howard, Circuit Judges.



     Joseph F. Krowski for appellant.

     Amy L. Karangekis, Assistant Attorney General, with whom
Martha Coakley, Attorney General of Massachusetts, was on brief,
for appellee.



                             August 30, 2012